Citation Nr: 1008402	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-08 825	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression. 

6.  Entitlement to service connection for a diverticular 
disease, claimed as diverticulitis.

7.  Entitlement to service connection for migraines, claimed 
as headaches.

8.  Entitlement to service connection for a bilateral leg 
disorder.

9.  Entitlement to service connection for a prostate 
disorder, including benign protastatic hypertrophy (BPH) and 
a claimed urinary tract infection, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served with the Marine Corps from August 1969 
until August 1971, and had subsequent active duty service 
with the Army Reserve, including from January 1987 until May 
1987 and from April 2003 until July 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision in 
regards to the lumbar spine disorder, hypertension, bilateral 
hearing loss, and tinnitus claims, a May 2005 rating decision 
in regards to the PTSD claim, and a December 2005 rating 
decision in regards to the claims for diverticulitis, 
migraines, bilateral leg pain, and a prostate disorder.  
These rating decisions were issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Jan, Puerto 
Rico.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the issue 
of entitlement to service connection for PTSD to the broader 
issue of entitlement of service connection for a psychiatric 
disability, as is reflected on the cover page.

The Board notes that a December 2007 rating decision found 
the Veteran to not be competent to handle disbursement of 
funds.  In a November 2007 statement, the Veteran indicated 
that he wished to appoint his wife, [redacted], as his 
guardian.

The record indicates that an October 2007 VA examiner 
essentially found the Veteran to be unable to work or perform 
chores at home.  The record further indicates that the 
Veteran has claimed that he is unable to work, raising a new 
claim for a total disability rating based on individual 
unemployability (TDIU).  However, this matter is not before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The issues of a lumbar spine disorder, hypertension, 
bilateral hearing loss, tinnitus, diverticulitis, a 
psychiatric disorder, migraines, and bilateral leg pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




[Continued on the next page]  
FINDING OF FACT

The evidence of record shows that the Veteran does not have a 
prostate disorder due to his active military service, to 
include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a prostate disorder, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  
 
With respect to the Dingess requirements, in March 2006 the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Any timing error regarding 
notice was cured by the readjudication of the claim, by a 
July 2006 Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted statements and private medical records.  
He was also provided an opportunity to set forth his 
contentions during a RO hearing in January 2007.  

In addition, he was afforded a VA medical examination in 
December 2005 which provided specific medical opinions 
pertinent to the issue on appeal.  

The Board notes that additional reserve service records are 
not necessary with this claim, as he is claiming a benign 
protastatic hypertrophy (BPH), claimed as a urinary tract 
infection, to include as due to an undiagnosed illness, based 
on his most recent period of active duty in Iraq.  This 
period is already known and the only period in question 
regarding this claim.  Additionally, Social Security 
Administration (SSA) records need not be obtained, as the 
February 2007 SSA decision of record does not indicate that 
SSA benefits were granted in regards to a prostate disorder.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
See 38 C.F.R. § 3.1(a), (d) (2008); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2); (24); 38 C.F.R. § 
3.6(a).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between a veteran's most recent departure 
from active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of veteran's own willful misconduct or the abuse of 
alcohol or drugs. 38 C.F.R. § 3.317(c).

Benign Protastatic Hypertrophy (BPH)

The Veteran claims to currently have a prostate disorder due 
to service; specifically, as a result of exposure to 
environmental hazards while serving in Southwest Asia or as a 
result of an undiagnosed illness.

The service treatment records indicate complaints regarding 
his ability to urinate.  The May 2002 examination indicated 
something regarding the prostate, but is illegible.  In the 
May 2002 Report of Medical History, the Veteran denied 
frequent or painful urination.  A February 2004 laboratory 
sheet noted that the Veteran had urinary frequency.  A 
February 2004 post deployment examination did not indicate 
that referral was indicated regarding the genitourinary 
system.  In April 2004, the Veteran complained of urinary 
frequency.  

The Veteran does not claim any particular symptoms during 
service or within a year subsequent to service.  In his June 
2005 statement, he stated that he had urinary tract problems, 
which he believed to be due to chemical exposure.  The 
Veteran contends that he has a urinary disorder, which is a 
manifestations of an undiagnosed illness due to his service 
in the Persian Gulf, and that he should be compensated for 
such under 38 U.S.C.A. § 1117.

An October 2004 general VA examination found the Veteran to 
have normal external genitalia to age and sex, with no 
evidence of urine tract pathology.

The Veteran was provided a VA examination in December 2005.  
The Veteran complained of increased frequency, as well as 
urgency and no dysuria.  After examination, the examiner 
found no specific residuals of genitourinary disease, 
including post-treatment residuals of malignancy.  The 
examiner found him to not have a urinary tract infection, but 
to have a BPH.    The examiner also noted that the Veteran 
did not have a urinary tract infection at the time of the 
examination and those urinalyses were checked from 1997 until 
October 2005, and that all were negative.  The December 2005 
VA examiner found the Veteran to have BPH with a normal 
prostate-specific antigen.  

The competent medical evidence is therefore against the 
conclusion that the claimed condition is related to an 
undiagnosed illness.  No undiagnosed illness has been 
identified. There is no competent medical evidence to the 
contrary.  Accordingly, the provisions of 38 C.F.R. § 3.317 
do not apply.

The Veteran has alternatively contended that his claimed 
prostate disorder was caused by various incidents of his 
service, namely exposure to environmental hazards.  The 
Veteran contends that such exposure somehow resulted in 
injury amounts to mere speculation on his part.  In short, no 
in-service injury is demonstrated.

No medical evidence indicates that the Veteran's prostate 
disorder is related to his service, including his Persian 
Gulf War service. 

The Veteran himself has also asserted that such a 
relationship exists between the claimed conditions and his 
service in Southwest Asia, and has submitted numerous lay 
statements to this effect.  However, lay persons without 
medical training, such as the Veteran and others, are not a 
source of competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  These statements 
are accordingly entitled to no weight of probative value.

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the claims of 
entitlement to service connection for a prostate disorder, 
including BPH and a urinary tract infection.   The claim is 
denied.

 
ORDER

Service connection for a prostate disorder, including BPH and 
the claimed urinary tract infection, is denied.


REMAND

The Veteran contends that he suffers from a lumbar spine 
disorder, hypertension, bilateral hearing loss, tinnitus, 
diverticulitis, migraines, and bilateral leg pain, due to, or 
aggravated by, his service.  He also contends that he has a 
psychiatric disability due to service.

The Board notes that in regard to claims of service 
connection by way of aggravation, a Veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

A review of the record reveals that it does not appear that 
the Veteran's service treatment records from August 1969 
until August 1971 have been associated with the claims file.  
It is unclear from the record whether reasonable attempts 
have been made to obtain such records.  In view of the nature 
of the Veteran's claims for service connection, VA must 
attempt to obtain these records and associate them with the 
claims file.

The Board observes that there are extensive service personnel 
and treatment records indicating that the Veteran had 
significant service with the Reserves and/or National Guard.  
However, the various discrete periods of active duty, active 
duty for training (ACDUTRA), and inactive duty for training 
(INACDUTRA) during his reserve service has not been verified 
and demarcated. Although his Army National Guard Retirement 
Points History Statement has been associated with the claims 
file, more specific information regarding his dates of 
service must be obtained.  This is important information for 
VA to attempt to obtain because active military, naval, and 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
line of duty; and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).

Concerning the issue of entitlement to service connection for 
hypertension, the Veteran currently carries a diagnosis of 
hypertension.  His service treatment records indicate 
numerous reports of high blood pressure during his service, 
at least as far back as 1980.  While it is unclear from the 
evidence of record when he was first diagnosed with 
hypertension, such evidence nonetheless clearly raises the 
issue of whether the Veteran's current hypertension was 
incurred during a period active duty for training or pre-
existed service altogether; or whether it was aggravated by 
any qualifying period of service.  

In regard to the Veteran's hearing loss claim, the Veteran's 
service treatment records include audiograms indicating 
varying levels of hearing loss, and his October 2004 VA 
examination found him to have current hearing loss.  The 
October 2004 examination, however, did not include a review 
of the claims file or service treatment records.  Again, such 
evidence clearly raises the issue of whether the Veteran's 
current hearing loss was incurred during a period active duty 
for training or pre-existed service altogether; or whether it 
was aggravated thereby by any qualifying period of service.  
The Board further notes that the Veteran's service records 
include uninterpreted audiograms.  These audiograms should be 
interpreted or discussed by the VA examiner in regards to the 
Veteran's claim.  See generally Kelly v. Brown, 7 Vet. App. 
471 (1995) (Holding that where an audiogram in support of 
claim was submitted by claimant but without interpretation as 
to relevant regulatory provisions, Board must obtain such 
medical interpretation).

The Veteran's service treatment records also indicate 
numerous reports of back pain and pathology.  One February 
1998 CT of the lumbar spine found him to have degenerative 
discs and calcified bulging annulus fibrosus at L4-L5 and L5-
S1, with no evidence of disc herniation.  The examiner also 
found him to have degenerative joint disease in facet joints 
of L5-S1.  An October 2004 VA examination found him to have a 
backache, chronic low back pain and lumbar spondylosis and 
disc disease, disc bulge from the L3-S1 and posterior disc 
herniation in the L5-S1.  No medical opinions have been 
provided as to whether the Veteran's current lumbar spine 
disorder is related to his service, including his most recent 
period of active duty and whether it was caused or aggravated 
by his service. 

A February 1991 sick slip noted that the Veteran had left leg 
cramping and loss of sensibility.  An August 2003 service 
treatment record found the Veteran to have back pain that 
radiated to his legs.  A November 2005 VA examination found 
no bone or joint pathology and left calf myositis ossificans, 
as well as negative musculoskeletal right leg, knees and 
ankles normal on examination.  However, a November 2005 VA 
nerve conduction study found electrodiagnostic evidence 
suggestive of a mild sensorimotor, both axonal and 
demyelinating, neuropathy involving the lower extremities as 
may be seen in an early neuropathic process.  

The Veteran's service treatment records similarly indicate 
that he was diagnosed with diverticulitis prior to his most 
recent period of active service, as indicated by a November 
1993 service treatment record.  Additionally the record 
indicates in-service findings of diverticulitis, as indicated 
in a July 2003 service treatment record.  A December 2005 VA 
examination found him to currently have diverticular disease 
of the colon, with episodes for diverticulitis in the past, 
but provided no medical opinion as to the etiology of the 
disorder.

Service treatment records indicate that the Veteran made 
complaints of headaches while in service.  For example, a 
June 2003 service treatment record found the Veteran to 
complain of headaches.  A November 2005 VA examination found 
the Veteran to have migraine headaches, but did not provide 
an opinion as to its etiology.  

Although multiple VA examinations found the Veteran to have 
disorders, in regards to the Veteran's claims for lumbar 
spine disorder, hypertension, bilateral hearing loss, 
diverticulitis, migraines, and bilateral leg pain, no medical 
opinions were provided as to the etiology of those disorders.  
Specifically, no medical opinions were provided to determine 
whether the Veteran has those disorders were incurred in or 
aggravated by an appropriate qualifying period of service 
(i.e. active duty, ACDUTRA, or INACDUTRA). 

After the Veteran's periods of service are determined, VA 
examinations and/or medical opinions should be provided to 
determine the current nature of the Veteran's lumbar spine 
disorder, hypertension, bilateral hearing loss, tinnitus, 
diverticulitis, migraines, or bilateral leg pain, and whether 
any such currently diagnosed disorders are due to or were 
aggravated by his active military service, ACDUTRA, or 
INACDUTRA, as appropriate.  

In particular regard to the issue of entitlement to service 
connection for tinnitus, to date the Veteran has not been 
issued a Statement of the Case (SOC).  Under the 
circumstances the Board has no discretion and must remand 
this matter for issuance of an SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2009).

The Board also notes that while the February 2007 Social 
Security Administration decision has been associated with the 
record, the accompanying medical records are not associated 
with the file.  As the SSA decision relates to some of the 
claims on appeal, VA has on obligation to attempt to obtain 
any medical records which the SSA may have in association 
with its decision.  38 U.S.C.A. § 5103A(b)(3), (c)(3); 
38 C.F.R. § 3.159(c)(2).

As previously discussed, per recent case law, the scope of 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this regard, VA medical records reflect 
diagnoses of PTSD and depression.  Accordingly, additional 
development is necessary to elucidate any claimed stressors, 
and if necessary, attempt to verify the stressors, as well as 
to determine whether the Veteran has a psychiatric disorder, 
including PTSD or depression, due to service.

The Veteran has been provided numerous VA examinations in 
regards to his PTSD claim.  A May 2005 VA examination, which 
included a review of the claims file, diagnosed the Veteran 
with alcohol dependence.  The May 2005 VA examiner further 
opined that the Veteran's clinical history and mental status 
examination met the DSM-IV criteria to establish a diagnosis 
of alcohol dependence.  The examiner concluded that since the 
Veteran was unable to identify a definite extreme traumatic 
stressor and no PTSD symptoms were identified, he could not 
establish a link between the stressor and the signs and 
symptoms of the Veteran's disorder.

Dr. J.V.S., in private psychiatric evaluation in July 2006, 
diagnosed the Veteran with PTSD.  In contrast, an August 2007 
VA outpatient treatment record noted that the Veteran had a 
diagnosis of depression, not otherwise specified.

The Veteran was provided another VA mental disorders 
examination in October 2007, which did not include a review 
of the claims file.  The examiner diagnosed the Veteran with 
major depressive disorder, severe recurrent, with psychotic 
features; chronic PTSD.  However, a September 2008 VA 
psychiatry admission evaluation note indicated that the 
Veteran's past psychiatric history included treatment for 
major depression with psychotic features and alcohol 
dependence.  

A new VA examination, performed in conjunction with a review 
of the claims file, is necessary to clarify what psychiatric 
disorder(s) the Veteran currently has and determine whether 
any diagnosed disorder is due to his active duty or ACDUTRA 
service.  The VA examiner should specify what psychiatric 
disorders the Veteran has under DSM-IV criteria and whether 
the disorder(s) developed due to his service.  The examiner 
should specifically address the Veteran's claimed stressors 
in regards to whether he has PTSD due to his in-service 
experiences.

The Veteran provided stressor information in March 2005, 
reporting stressors including the deaths of soldiers in his 
company who were killed or died.  In later statements to his 
physicians, he reported that he had not witnessed those 
events, but that they were stressful, as was the general 
situation in which he served.  A June 2007 Joint Services 
Records Research Center (JSRRC) report found that two of the 
soldiers identified by the Veteran, SSG A.R. and SSG R.P. 
were injured by a roadside bomb outside the Bagdad Airport.  
The Veteran should be provided an additional opportunity to 
provide stressor information for verification.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center 
(NPRC), or any other appropriate 
agency, to identify and verify all of 
the Veteran's specific periods of 
active duty, ACDUTRA, and INACDUTRA.  

2.  The RO/AMC shall request that the 
Veteran provide any additional 
information needed to clarify his 
claimed stressors, including the 
specific dates, locations, names of 
other persons involved, units involved, 
etc., relating to his claimed 
stressors.  The Veteran should be 
advised that his information is 
necessary to obtain supportive evidence 
of the claimed stressful event in 
service and that he must be specific as 
possible, because without such details 
an adequate search for verifying 
information cannot be conducted. 
Specifically, the Veteran should be 
advised that he may provide buddy 
statements or other corroborating 
evidence that may support his claimed 
in-service stressors.

3.  The RO/AC shall attempt to obtain and 
associate any service treatment records 
for the period August 1969 until August 
1971 with the claims file.  Moreover, if 
additional periods of active military 
service, or ACDUTRA service, are found 
during the Veteran's reserve service, the 
RO/AMC will ensure that all associated 
medical records have been associated with 
the claims file.

4.  The RO/AMC shall attempt to obtain 
and associate any outstanding medical 
records which may be associated with the 
February 2007 SSA decision awarding the 
Veteran disability benefits.  

5.  Thereafter, the RO/AMC shall afford 
the Veteran an appropriate VA examination 
for the purpose of evaluating the current 
nature, extent, and etiology of the 
Veteran's lumbar spine disorder.  All 
necessary tests and studies shall be 
conducted and the claims file should be 
reviewed by the examiner.  In conjunction 
with the examination, the VA examiner 
shall address the following:

Whether the Veteran currently 
suffers from a lumbar spine 
disorder; and, if so whether it was 
at least as likely as not (that is, 
at least a 50-50 degree of 
probability) that such disorder was 
incurred during or aggravated by any 
period of active duty service, 
ACDUTRA, or INACDUTRA.  In 
considering whether any current 
lumbar spine disorder was aggravated 
by any qualifying period of military 
service, it should be determined 
whether any such disorder underwent 
an increase in severity during 
service which was beyond the natural 
progression of the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

6.  The RO/AMC shall refer the Veteran's 
claims file to an appropriate VA examiner 
for the purpose of determining the 
etiology of his hypertension.  An 
examination is not necessary as chronic 
hypertension appears established.  The 
examiner shall address the following:

Whether it was at least as likely as 
not (that is, at least a 50-50 
degree of probability) that the 
Veteran's hypertension was incurred 
within one year of any period of 
active duty service to a degree of 
10 percent or more; or whether 
hypertension was incurred during or 
aggravated by any period of active 
duty service, ACDUTRA, or INACDUTRA.  
In considering whether hypertension 
was aggravated by any qualifying 
period of military service, it 
should be determined whether any 
such disorder underwent an increase 
in severity during service which was 
beyond the natural progression of 
the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

7.  The RO/AMC shall afford the Veteran 
an appropriate VA examination for the 
purpose of evaluating the current nature, 
extent, and etiology of the Veteran's 
claimed hearing loss and tinnitus.  All 
necessary tests and studies shall be 
conducted and the claims file should be 
reviewed by the examiner.  In conjunction 
with the examination, the VA examiner 
shall address the following:

Whether the Veteran currently 
suffers from hearing loss and/or 
tinnitus; and, if so whether it was 
at least as likely as not (that is, 
at least a 50-50 degree of 
probability) that such disorder(s) 
was incurred during or aggravated by 
any period of active duty service, 
ACDUTRA, or INACDUTRA.  In 
considering whether any current 
lumbar spine disorder was aggravated 
by any qualifying period of military 
service, it should be determined 
whether any such disorder underwent 
an increase in severity during 
service which was beyond the natural 
progression of the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

8.  The RO/AMC shall afford the Veteran 
an appropriate VA examination for the 
purpose of evaluating the current nature, 
extent, and etiology of the Veteran's 
diverticulitis.  All necessary tests and 
studies shall be conducted and the claims 
file should be reviewed by the examiner.  
In conjunction with the examination, the 
VA examiner shall address the following:

Whether the Veteran currently 
suffers from diverticulitis; and, if 
so whether it was at least as likely 
as not (that is, at least a 50-50 
degree of probability) that such 
disorder was incurred during or 
aggravated by any period of active 
duty service, ACDUTRA, or INACDUTRA.  
In considering whether any current 
diverticulitis was aggravated by any 
qualifying period of military 
service, it should be determined 
whether any such disorder underwent 
an increase in severity during 
service which was beyond the natural 
progression of the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

9.  The RO/AMC shall afford the Veteran 
an appropriate VA examination for the 
purpose of evaluating the current nature, 
extent, and etiology of the Veteran's 
migraines.  All necessary tests and 
studies shall be conducted and the claims 
file should be reviewed by the examiner.  
In conjunction with the examination, the 
VA examiner shall address the following:

Whether the Veteran currently 
suffers from a migraines; and, if so 
whether it was at least as likely as 
not (that is, at least a 50-50 
degree of probability) that such 
disorder was incurred during or 
aggravated by any period of active 
duty service, ACDUTRA, or INACDUTRA.  
In considering whether any current 
migraines were aggravated by any 
qualifying period of military 
service, it should be determined 
whether any such disorder underwent 
an increase in severity during 
service which was beyond the natural 
progression of the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

10.  The RO/AMC shall afford the Veteran 
an appropriate VA examination for the 
purpose of evaluating the current nature, 
extent, and etiology of the Veteran's 
bilateral leg disorder.  All necessary 
tests and studies shall be conducted and 
the claims file should be reviewed by the 
examiner.  In conjunction with the 
examination, the VA examiner shall 
address the following:

Whether the Veteran currently 
suffers from a bilateral leg 
disorder; and, if so whether it was 
at least as likely as not (that is, 
at least a 50-50 degree of 
probability) that such disorder was 
incurred during or aggravated by any 
period of active duty service, 
ACDUTRA, or INACDUTRA.  In 
considering whether any current 
bilateral leg disorder was 
aggravated by any qualifying period 
of military service, it should be 
determined whether any such disorder 
underwent an increase in severity 
during service which was beyond the 
natural progression of the disorder.

The VA examiner should give a 
complete rationale for all 
conclusions made. The rationale 
should be based on examination 
findings, historical records, and 
medical principles. 

	11.  The RO/AMC shall afford the 
Veteran an appropriate VA examination 
to ascertain the nature and etiology of 
any psychiatric disability, including 
depression and PTSD, that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and the claims file should 
be reviewed by the examiner. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination render an opinion 
as to the following:

The examiner should clarify the 
Veteran's diagnosis and 
specifically comment on whether 
the Veteran has a diagnosis of 
PTSD consistent with the criteria 
for a diagnosis under the American 
Psychiatric Association: 
Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) 
(DSM-IV).  If the diagnostic 
criteria to support a diagnosis of 
PTSD have been satisfied, and a 
diagnosis of PTSD is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or 
more of the in-service stressors 
reported by the Veteran.

Whether it is at least as likely 
as not (a 50% probability or more) 
that any diagnosed psychiatric 
disability, including the 
currently diagnosed depression, is 
related to any event or incident 
in service.

A clear rationale for all opinions 
should be provided and a 
discussion of the facts and 
medical principles involved would 
be of considerable assistance to 
the Board.

12.  A Statement of the Case shall be 
issued to the Veteran concerning the 
claim of tinnitus in accordance with 
38 C.F.R. § 19.29; Manlicon v. West, 12 
Vet. App. 238 (1999).  The Veteran 
should be advised of the necessity of 
filing a timely substantive appeal if 
he wants the Board to consider this 
issue.

13.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


